Order reversed, with ten dollars costs and disbursements, and warrant of arrest vacated. Taking the deed of premises 1980 Madison avenue, as shown by plaintiff’s formal receipt, with the other documents, including the later agreement of July 37, 1914, and the accompanying assignment of the $10,000 mortgage on 461 East Tremont avenue, left no case for charging defendants with embezzlement and misapplication of funds, which was the basis for this order of arrest. Jenks, P. J., Stapleton, Mills, Rich and Putnam, JJ., concurred.